Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022.
Applicant's election with traverse of Group I, Species 1b (claims 1-10) in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden.  This is not found persuasive because the different inventions and species have different structural requirements/configurations, which would necessitate different search strategies/queries and constitute a burden (see MPEP 808.02, “Establishing Burden”, “(c) A different field of search”).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because Figures 5 & 10 do not appear to properly identify the location of the gas supply zone 522, which should be located above the dashed line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 9 should label what is being depicted at the bottom similar to the other figures.  Figure 9 appears to be depicting the ratio of the length of the fluid acceleration zone (L3) to the length of the fluid mixture zone (L2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 1 does not appear to associate the internal passage with the nozzle body when introducing the internal passage (e.g. the nozzle body includes the internal passage.  These are not distinct structural elements and must not be presented as such).  
Claim 1 recites on lines 15-16 recites “wherein the gas supply tube has an inner diameter greater than the second diameter, and an outer diameter less than the first diameter”.   Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 10, gas line fitting 464, gas entrance port 480, first cleaning liquid entrance port 490, second cleaning liquid entrance port 492, second diameter D2.  [0045]-[0046], [0065]), and Examiner did not identify any clear disclosure with regards to the relationship of the inner diameter of the gas line fitting 464 (gas supply tube?) with respect to the second diameter D2 for the elected embodiment of Figure 10 (see MPEP 2173.03, "Correspondence Between Specification and Claims").  To Examiner’s best understanding, this limitation appears to be referencing the non-elected embodiment of Figures 11-13 (see Applicant’s Figure 11, gas supply tube 482, second diameter D2, inner diameter D4.  [0068]-[0069]).  This also appears to apply to dependent claims which reference the “gas supply tube”.  
Claim 1 recites “wherein the outer diameter of the gas supply tube is constant from a middle position between the first cleaning liquid entrance port and the second cleaning liquid entrance port to a bottommost position”.  Examiner has reviewed elected Figure 10 embodiment (see Applicant’s Figure 10, gas line fitting 464, gas entrance port 480, first cleaning liquid entrance port 490, second cleaning liquid entrance port 492), and this limitation does not appear to correspond with the elected embodiment (see MPEP 2173.03, "Correspondence Between Specification and Claims").  
Claims 2 & 4 establish ratios between various diameter ratios.  The ranges in claims 3 & 5 appear to conflict with these ranges.  For instance, claim 2 requires that the inner diameter of the gas supply tube is 1.2-1.4 times greater than the second diameter.  Claim 3 then recites the second diameter is 1.8 mm to 2.5 mm when the inner diameter of the gas supply tube is 2.5 mm to 3 mm, but this would appear to allow for certain inconsistencies.  If the inner diameter of the gas supply tube is 2.5, then the second diameter would have to be in the range of 1.79 to 2.08 mm to satisfy claim 2.  If the inner diameter is 3, then the second diameter would have to be in the range of 2.14 to 2.5 mm to satisfy claim 2.  The same issue pertains to claims 4-5.  
Claim 4 recites “0.6 to 0.8 times less than the third diameter”.  Examiner requires clarification as to whether Applicant intended to mean this as a ratio (e.g. this would be 0.6 to 0.8 times the size of the third diameter).  

Examiner’s Comment 
Applicant must align claim 1 with the elected embodiment (Figure 10).  The elected embodiment makes reference to a “gas supply fitting”, but not a “gas supply tube”.  

To advance prosecution with regards to claim 1 and the prior art, Examiner considers the best prior art of record regards to the general structural configuration of Applicant’s elected Figure 10 embodiment is Yoon et al. (KR 100728882, “Yoon”).  Yoon teaches a two-fluid jet nozzle (see Yoon’s Figures 3-6, first accommodating part 110, second accommodating part 120, injection passage 130, inlets 131 & 132, nozzle tip 140, first supply pipe 150, second supply pipe 160).  Yoon generally suggests the diameters of inlets 131 & 132 and nozzle tip 140 being less than the diameter of injection passage 130.  

Regarding claiming dimensional relationships/parameters (e.g. length and diameter ratios), Examiner considers the various diameters and length relationships appear to be an obvious change in size/proportion ((see MPEP 2144.04, “Change in Size/Proportion”).  Additionally/alternatively, this may be considered obvious overlapping ranges or routine optimization of result-effective variables (see MPEP 2144.05, “Overlapping Ranges”, “Routine Optimization”).   
Examiner refers to cited Kanno (US 20070141849, “Kanno”) and Kanno et al. (US 5918817, Kanno ‘817”).
Kanno teaches a substrate cleaning apparatus with a two-fluid nozzle (see Figures 3-4, two-fluid nozzle 5, lead-out passage 23, injection port 24, narrowed portion 31, narrowed portion 38, main nozzle body 41, gas supply pipe 62, liquid supply pipe 72, diameters a-d, lengths L1-L2.  See Table 1.  [0054])
Kanno 817 teaches  (see Kanno 817’s Figure 1, gas inlet 2, liquid inlet 3, two-fluid cleaning jet nozzle 10, accelerating tube 11, atomizing tube 12.  column 7, lines 15-32).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718